DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Independent Claims
Claim 1, 5, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150319773) in view of Wen (US-20160100397), Kim (US-20130329691).
As to claim 1, 5, 9, 13: Lee teaches a method performed by a terminal supporting … in a communication system, the method comprising: receiving a radio resource control (RRC) message including information associated with at least one secondary cell (SCell) ([0103]: “eNB configures UE to report activation / deactivation status of sCells, the eNB sends an RRC signaling … including … sCell identifiers”); identifying whether a state of a first SCell of the at least one SCell is to be activated based on the RRC message ([0103-0111]: UE considers activation / deactivation status of sCells).
Kim may not explicitly teach dual connectivity.  However, Wen teaches dual connectivity ([0030, 34, 40]: dual connectivity UE).
Thus, it would have been obvious to one of ordinary skill in the art to implement dual connectivity, taught by Wen, into the communications system, taught by Kim, in order to implement a well-known feature of a pre-defined communications protocol and to enable a UE to transmit and receive data on multiple component carriers from two serving nodes. In addition it would have been obvious to combine Kim and Wen in a 
Lee may not explicitly teach and reporting, after a first time from a time of reception of the RRC message, first channel status information (CSI) for the first SCell in case of identifying that the state of the first SCell is to be activated based on the RRC message.  However, Kim teaches and reporting, after a first time from a time of reception of the RRC message, first channel status information (CSI) for the first SCell in case of identifying that the state of the first SCell is to be activated based on the RRC message ([0129]: “in an activated serving cell, PDCCH monitoring, transmission of SRS, CSI measurement and scheduling are performed”; [0134]: “CSI can be reported for the activated serving cell”).
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI reporting, taught by Kim, into the LTE communication system, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to inform the network as to the status of a particular cell or radio resources. In addition it would have been obvious to combine Lee and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 3, 4, 6, 7, 8, 10, 11, 12, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150319773), Wen (US-20160100397), Kim (US-20130329691) in view Wang (US-20130051264).
As to claim 2, 6, 10, 14: Lee teaches the method of claim 1, 5, 9, 13.
Lee may not explicitly teach further comprising: receiving a medium access control (MAC) control element (CE) to activate a second SCell which is deactivated; and reporting, after a second time, a second CSI for the second SCell.  However, Wang teaches further comprising: receiving a medium access control (MAC) control element (CE) to activate a second SCell which is deactivated ([0109]: MAC CE activates SCell for CSI reporting); and reporting, after a second time, a second CSI for the second SCell ([0109]: MAC CE activates SCell for CSI reporting).
Thus, it would have been obvious to one of ordinary skill in the art to implement MAC CE, taught by Wang, into the communications system, taught by Lee, in order to implement a well-known feature of a pre-defined communications protocol and to report the channel state to the base station. In addition it would have been obvious to combine Kim and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 7, 11, 15: Lee teaches the method of claim 2, 6, 10, 14.
Lee may not explicitly teach wherein the second CSI is reported, after the second time from a time of reception of the MAC CE.  However, Wang teaches wherein ([0109]: MAC CE activates SCell for CSI reporting).
Thus, it would have been obvious to one of ordinary skill in the art to implement MAC CE, taught by Wang, into the communications system, taught by Lee, in order to implement a well-known feature of a pre-defined communications protocol and to report the channel state to the base station. In addition it would have been obvious to combine Kim and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 4, 8, 12, 16: Lee teaches the method of claim 2, 6, 10, 14.
Lee may not explicitly teach wherein the first time.  However, Kim teaches wherein the first time ([0130]: CSI report on SCell triggered through RRC signaling).
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI reporting, taught by Kim, into the LTE communication system, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to inform the network as to the status of a particular cell or radio resources. In addition it would have been obvious to combine Lee and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
([0109]: MAC CE activates SCell for CSI reporting).
Thus, it would have been obvious to one of ordinary skill in the art to implement timing difference in transmitting CSI reporting, taught by Wang, into the communications system, taught by Kim, in order to implement a well-known feature of a pre-defined communications protocol and to report the channel state to the base station. In addition it would have been obvious to combine Kim and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Wang discloses transmitting a CSI report at a second time, it would have been obvious to one of ordinary skill in the art at the time of the invention to transmit the CSI report at any time, including a time different from a first time, absent a showing of criticality by Applicant.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466